 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDButchers'Union Local 563, Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO [HuntingtonMeat Packing Company, d/b/a Oxford Meat Co.]andMon-arch Building MaintenanceCo.Case No. 01-CC-418.Novem-ber 14, 1961DECISION AND ORDEROn August 2, 1961, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practicesalleged in the complaint, and recommending that the complaint bedismissed in its entirety, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and finds merit in the' exceptions to the Intermediate Report for thereasons discussed below.Accordingly, the Board adopts only thosefindings and conclusions of the Trial Examiner which are consistentwith the Decision herein.The complaint alleges that Respondent engaged in conduct viola-tive of Section 8(b) (4) (ii) (B) of the Act. The Trial Examiner hasfound that Respondent did not thus violate the Act.As indicated,we do not agree with this finding of the Trial Examiner.The record shows that Oxford Meat Company, herein called Oxford,operates a meat processing plant at Vernon, California. -It has a bar-gaining contract with the Respondent in which the parties agree that'"only employees doing work that comes under the jurisdiction of the[Respondent] shall be allowed to perform work as provided for in thisAgreement." The bargaining unit in this contract is described as con-sisting of "all production workers," but the wage scales appended tothe contract provides an hourly rate for employees engaged in cleanupwork.For an undefined time prior to April 3, 1961, Oxford contracted outits cleanup work to Hall's Sanitation and Maintenance Service, hereincalled Hall, whose employees were members of Respondent Union. Asof about April 3, however, Oxford terminated its agreement with I-Talland entered into a contract with Monarch Building Maintenance Com-pany, herein called Monarch, for the performance of cleanup work.Monarch's employees were not members of Respondent.Arthur-Eaton, a representative of Respondent, "Immediately voiced his objec-tions to the employment of Monarch on the ground that Monarch's:employees were not members of Respondent Union.On April 4,.134 NLRB No. 17. BUTCHERS'UNIONLOCAL 563,, ETC.137Eaton warned Oxford's president that, if Oxford did not get the Hallcrew back or hire cleanup personnel of its own, the Respondent wouldstrike.On April 5, Oxford capitulated, and terminated its contractwith Monarch.The TrialExaminerfound that Respondent had "a clear contractright to have cleanup work performed by members of the bargainingunit" and that Respondent's threat to strike Oxford if the latter's con-tract with Monarch was not terminated was 'for the purpose of en-forcing a contractual right.Thus viewing the facts, he concludedthat the strike threat did not have -"an object" proscribed by Section8(b) (4) (ii) (B).We think it manifest from the facts recited above, including Eaton'sobjections to the employment of Monarch employees because thoseemployees were not members of Respondent and his threat to strikeOxford unless Oxford employed its own'cleanup personnelorrehiredHall's (who were members of Respondent), that "an object" of Re-spondent's strike threat was to force Oxford to cease doing, business.with Monarch, not because Monarch's employees were not in the bar-gaining unit, but because they were not members of the Respondent.Section 8(b) (4) (ii) (B) plainly proscribes a strike threat havingsuch an object.Consequently, the contract in this case, howeveritmay be interpreted, cannot serve as a defense to Respondent's con-duct.Accordingly, we hold Respondent in violation of Section8 (b) (4) (ii) (B) of the Act.THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurring in connec-tion with the operations of Oxford set forth in section I of the Inter-mediate Report, have a close, intimate, and substantial relationship.to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found, contrary to the Trial Examiner, that Respondentviolated Section 8(b) (4) (ii) (B) of the Act, we shall order it to ceaseand desist from the practices herein described, and take certain affirm-ative action which the Board finds will effectuate the policies of theAct.Upon the basis of the foregoing and the entire record, the Boardrejects the Trial Examiner's Conclusion of Law numbered 3 and makes.the following :CONCLUSIONS OF LAW1.By threatening to strike Oxford with an object of forcing Oxfordto cease doing business with Monarch, Respondent has engaged in 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices within themeaning ofSection 8(b) (4) (ii) (B)of the Act.2.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct.ORDERUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Butchers' UnionLocal 563, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from threatening, coercing, or restraining Ox-ford Meat Company with an object of forcing or requiring -OxfordMeat Company to cease doing business with Monarch Building Main-tenance Company.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and in all other places where notices to members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix." 1Copies of said notice, to be furnished by the Regional Di-rector for the Twenty-first Region, shall, after they have been signedby the Respondent's authorized representative, be posted by it for 60consecutive days.Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any other material.(b)Notify the aforesaid Regional Director, in writing, within 10days from the date of this Order, of the steps taken to comply herewith.CHAIRMAN MCCULLOCH and MEMBER RODGERS took no part in theconsideration of the above Decision and Order.i In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF BUTCHERS' UNION LOCAL 563, AMALGAM-ATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten, coerce, or restrain Oxford Meat Com-pany where an object thereof is to force or require Oxford Meat BUTCHERS'UNION LOCAL563, ETC.139Company to cease doing business with Monarch Building Main-tenance Company.BUTCHERS'UNION LOCAL563,AMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMEN OFNORTHAMERICA, AFL-C10,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon the complaint of the General Counsel of the National Labor RelationsBoard, this matter came on to be heard before Trial Examiner Wallace E. Roysterin Los Angeles, California, on June 5, 1961, with all parties represented.Thecomplaint allegesthat Butchers' Union Local 563, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, herein the Respondent, by threat-ening tostrikeHuntington Meat Packing Company d/b/a Oxford Meat Co., hereincalled Oxford, for a forbidden object; had engaged in unfair labor practices withinthe meaningof Section 8(b)(4)(ii)(B) and Section 2(6) and (7) of the NationalLabor Relations Act, herein the Act.Upon the entire record in the case and from my observation of thewitnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERSOxford is engaged at Vernon, Califorma, in packing, processing, and distributingmeat and meat products at wholesale.Oxford annually purchases and receivesmeat and meat products to a value in excess of $50,000 from points outside theState of California and annually ships meat and meat products of like value topoints outside that State.Monarch Building Maintenance Co., herein called Mon-arch, is engaged in the Los Angeles, California, area, in performing janitorial, build-ing maintenance, and cleaning services.On some date prior to April 3, 1961, Oxfordengaged Monarch to perform cleanup work at the former's packing plant.I find that the operations of Oxford are in and affect commerce within the meaningof Section 2(6) and (7) of the Act.U. THE LABORORGANIZATION INVOLVEDThe Respondent is a labor organization party to a collective-bargaining agreementwith OxfordIII.THE ALLEGED UNFAIR LABOR PRACTICESFor a period of time not given in this record Hall's Sanitation and MaintenanceService, herein called Hall, had an arrangement with Oxford whereby Hall sentin a crew to Oxford's plant at the close of each workday to clean the premises.Theemployees of Hall were members of the Respondent.Oxford terminated its agree-ment with Hall and entered into a contract with Monarch to have this work doneEmployees of Monarch came to the Oxford plant on April 3, 1961, to do cleanupwork.Monarch's employees were members of another union.On April 3, Arthur Eaton, a representative of the Respondent, telephoned Oxfordand objected to Monarch doing the cleanup work because Monarch's employees werenot Respondent's members.On the same occasion Eaton spoke to Martin L. Klei-man, Monarch's president, and told Kleiman, after ascertaining that his employeeswere not members of the Respondent, that Monarch could not perform the cleanupwork.On April 4, in a second telephone conversation, William Altschuler, Oxford'spresident, told Eaton that he did not desire to renew his arrangement with Hall. 140DECISIONS OF NATIONAL LABOR -RELATIONS BOARDWhen Eaton insisted that Monarch not be permitted to clean the plant, Altschulersaid that he must retain Monarch until some other arrangement could be made.Eaton said that if Oxford did not get the Hall crew back or hire a cleanup crew of hisown the Respondent would strike.Eaton did not testify. I credit Kleiman andAltschuler in their relation of what Eaton said.On April 5, Oxford capitulated andtold Eaton that he would try to renew his agreement with Hall.Monarch did thecleanup work that evening and its contract was then terminated by Oxford.OnApril 6, the Respondent sent a man to the plant who took over the cleanup job.He.became an employee of Oxford.J. J. Rodriguez, Respondent's president, testified that he spoke to Altschuler 1 onApril 5 and reminded the latter that the collective-bargaining contract covered thecleanup classification and that the work belonged to members of the bargainingunit.Altschuler confirmed Rodriguez' testimony in this respect and, on the stand,expressed agreement with the claim that the cleanup workers were part of the contractunit.The bargaining unit is described in the contract as:.allproduction workers excepting operating engineers, teamsters, officeand clerical workers, nonworking foremen and any and all supervisory employeeswho do not perform any duties covered by this agreement.A following provision reads:It is mutually agreed that only employees doing work that comes under thejurisdiction of the [Respondent] shall be allowed to perform work as providedfor in this agreement.Itmay of course be argued, although it has not, that the unit appears to encompassonly production workers and that cleanup workers are perhaps doing work of amaintenance character. I am convinced, however, that the cleanup men are in-cluded in the unit.The wage scales appended to the contract provide an hourlyrate for such work (as well as for other classifications commonly thought to fallinto a maintenance grouping) and Altschuler expressed as a witness agreement withthe claim of the Respondent in this particular.The Respondent having a clear contract right to have cleanup work performedby members of the bargaining unit is not forbidden, I find, to strike or to threatenstrike action to enforce compliance with the contract terms.True, the Respondentoffered no objection when the subcontract was made with Hall and, indeed, urgedOxford to renew this arrangement.But, as Hall's employees were members of theRespondent, the working conditions and wages set forth in the contract were notlikely to be adversely affected by that arrangement.I find that the Respondent threatened to bring about a strike at Oxford if the con-tract with Monarch was not terminated and that the object of the threatened strikewas to keep control of the cleanup work as their contract with Oxford permitted.Obviously the result of the threat was to cause a cessation of business between Ox-ford and Monarch but I think it not correct to describe this result as "an object"within the Act's meaning?The dispute was between Oxford and the Respondent.It centered about a contract right which I find was held by the Respondent. I findthat no violation of Section 8(b)(4)(ii)(B) of the Act is presented by the evidence.Upon the entire record in the case I make the following:CONCLUSIONS OF LAW1.Huntington Meat Packing Company d/b/a Oxford Meat Co. is a person engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.Butchers' Union Local 563, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.The threat to strike Oxford by the Respondent was not for an object forbiddenby Section 8(b) (4) (ii) (B) of the Act.[Recommendations omitted from publication I1Kleiman testified that on this same occasion Rodriguez said that If Monarch continuedto work at the plant a strike would resultRodriguez denied that he made such a threattoAltschulerThere is no evidence that he did or that Kleiman relayed the content ofhis conversation with Rodriguez to Altschuler2Cf. Douds v. Metropolitan Federatson of Architects,et al.(Project Engineertng Com-pany),75 F. Supp 672 (D,CNY ).